MEMORANDUM **
Maria Falcon Reza, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance. Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007). We deny in part and dismiss in part the petition for review.
The IJ did not abuse his discretion in denying Reza a continuance to apply for cancellation of removal. The record establishes that Reza was ineligible for the relief. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (a decision to deny a continuance will not be overturned absent clear abuse of discretion).
We lack jurisdiction to review the merits of the agency’s discretionary denial of Reza’s request for a waiver under 8 U.S.C. § 1182(h). See 8 U.S.C. § 1252(a)(2)(B)©; see also Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.2007) (per curiam) (stating that the REAL ID Act “does not restore jurisdiction over discretionary determinations”).
We also lack jurisdiction to consider Reza’s remaining contentions because she failed to exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.